Citation Nr: 0943666	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  07-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $9,030.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Committee 
on Waivers & Compromises that denied the Veteran's request to 
waive overpayment of $9,030.00.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2006 Substantive Appeal (on VA Form 9, Appeal 
to the Board), the Veteran requested that he be afforded a 
hearing conducted before a Veteran's Law Judge at the RO.  
The Veteran was scheduled for a hearing on July 8, 2009.  The 
RO sent the Veteran two notices regarding this hearing.  Both 
notices were sent to an address 2740 Glennvalley Drive.  The 
Veteran did not attend the hearing.

On July 21, 2009, the RO received a note from the Veteran 
indicating that his address had changed and that all 
correspondence should be sent to an address at 4757 Huntsman 
Bend.  The note also indicated that this was the second 
request for change of address.  This note does not mention 
anything regarding the July 8 hearing.  

In October 2009, the Board received a statement from the 
Veteran requesting that his address be changed to 4757 
Huntsman Bend.  This statement also indicated that he was not 
able to attend the July 8, 2009 hearing because he had been 
admitted to Georgia Regional Hospital and that the 
notification regarding the July 8 hearing was sent to the 
wrong address.

Based on the foregoing, and giving the benefit of the doubt 
to the Veteran, the Board concludes that this matter should 
be remanded, and that upon remand, the Veteran should be 
rescheduled for a hearing before a Veteran's Law Judge at the 
RO.  

From the correspondence contained in the Veteran's claims 
file, it is not clear whether the Veteran received notice of 
the hearing prior to July 8, 2009.  Both letters sent to the 
Veteran from the RO regarding the date and time of the 
hearing were sent to the Veteran's old address.  Here, the 
Board notes that the statement received at the RO on July 21, 
2009 stated that this was the second request made for a 
change of address.  In addition, while the Veteran later 
indicated that he could not have attended the hearing anyway 
due to an admission to the hospital, there is no indication 
in his statements that the Veteran knew of the hearing before 
July 8, 2009.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:
 
1.  Per the Veteran's statement received 
at the Board in October 2009, the RO must 
update the Veteran's information/data to 
reflect his new address at 4757 Huntsman 
Bend, Decatur, Georgia 30034.

2.  The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO, following the usual procedures 
under 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.704.  The RO then should undertake 
all indicated action based on the 
Veteran's response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


